Case 1:19-cv-12048-IT Document 1-16 Filed 10/01/19 Page 1 of 6




                    EXHIBIT 14
                    Declaration of Ian Devine
Case 1:19-cv-12048-IT Document 1-16 Filed 10/01/19 Page 2 of 6




                             1


                                           Scanned with CamScanner
Case 1:19-cv-12048-IT Document 1-16 Filed 10/01/19 Page 3 of 6




                             2


                                           Scanned with CamScanner
Case 1:19-cv-12048-IT Document 1-16 Filed 10/01/19 Page 4 of 6




                     EXHIBIT A




                              3
Case 1:19-cv-12048-IT Document 1-16 Filed 10/01/19 Page 5 of 6




                              4


                                           Scanned with CamScanner
Case 1:19-cv-12048-IT Document 1-16 Filed 10/01/19 Page 6 of 6




                              5




                                           Scanned with CamScanner
